Citation Nr: 0028735	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  99-13 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Basic eligibility to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran had verified active duty from May 1986 to May 
1990 and from February 17, 1991 to March 3, 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision rendered by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


REMAND

VA regulations provide that a veteran of any period of war, 
who becomes permanently and totally disabled due to non-
service-connected disability not the result of their own 
willful misconduct, is entitled to a pension.  38 U.S.C.A. § 
1521(a) (West 1991 & Supp. 2000); 38 C.F.R. § 3.3 (1999).  
The veteran must have served in the active military, naval or 
air service: (1) for at least ninety days during a period of 
war; or (2) during a period of war and was discharged or 
released from service for a service-connected disability; or 
(3) for at least ninety consecutive days which began or ended 
during a period of war; or (4) for an aggregate of at least 
ninety days in two or more separate periods of service during 
more than one period of war.  Id.; 38 U.S.C.A. § 1521(j).

The phrase "active military, naval, or air service" is 
defined as meaning either active duty, active duty for 
training (if the veteran became disabled or died from disease 
or injury incurred in or aggravated in the line of duty), or 
inactive duty training (if the veteran became disabled or 
died from an injury incurred or aggravated in the line of 
duty).  38 U.S.C.A. § 101(24) (1999).  Additionally, the 
phrase "active duty" is defined as full-time duty in the 
Armed Forces, which is not defined as "active duty for 
training."  38 U.S.C.A. § 101(21)(A) (1999).  "Active duty 
for training" is full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 U.S.C.A. § 
101(22)(A) (1999).  Finally, "inactive duty for training" 
means any duty prescribed for Reserves which is not full-time 
(e.g., voluntary training and maintenance duties of their 
assigned units).  38 U.S.C.A. § 101(23) (1999).

The threshold question that must be resolved in this appeal 
is whether the veteran served at least ninety days of active 
military service, rather than active duty for training (i.e., 
full time duty as a Reserve for training) during a period of 
war.  The relevant "period of war" is the Persian Gulf War 
era, beginning August 2, 1990, through a date to be 
prescribed by Presidential proclamation or law.  38 U.S.C.A. 
§ 101(11) (1999); 38 C.F.R. § 3.2(i) (1999).

A letter from the Columbia, South Carolina, RO to the veteran 
dated in September 1993 indicates that the veteran entered 
active duty on February 14, 1985 and was released from active 
duty on March 3, 1991.  

However, service personal records differ from the information 
contained in the September 1993 correspondence.  The evidence 
consists of service DD Form 214s, Certificate of Release or 
Discharge from Active Duty, indicating that the veteran had 
several periods of service to include active duty for 
training in the Army Reserves from February 1985 to June 
1985; active duty in the Marine Corps from May 1986 to May 
1990; and active duty in the Marine Corps from February 17, 
1991 to March 3, 1991.  Additionally, the veteran submitted a 
Certificate of Honorable Discharge indicating that he was 
honorably discharged from the Marine Corps in January 1993.  

In response to a request by the RO to verify the veteran's 
periods of active service, in February 1999, the Marine Corps 
verified two periods of active service:  (1) from May 27, 
1986 to May 26, 1990, and (2) from February 17, 1991 to March 
3, 1991.  However, the information received from the Marine 
Corp does not reference a period of service that ended in 
January 1993.  Because the record indicates that not all 
relevant service records have been associated with the claims 
folder, the veteran's claim must be remanded for further 
development.

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
in order to obtain the necessary service 
records and determine the dates and 
status of any periods of active duty 
service subsequent to the veteran's 
release from active duty in March 3, 
1991.  In particular, the RO should 
clarify the circumstances pertaining to 
the veteran's January 1993 discharge from 
the Marine Corps, to include 
identification of any periods of active 
duty.  

2.  After completion of the development 
requested above, the RO should conduct 
any further indicated development and 
then review the veteran's claim in light 
of any additional evidence.  If the issue 
remains denied, the veteran should be 
furnished with a Supplemental Statement 
of the Case and be given an opportunity 
to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  In taking this action, the 
Board implies no conclusion as to any ultimate outcome 
warranted.

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status. Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.




		
	MARK W. GREENSTREET 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


 

